Citation Nr: 1821797	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  08-32 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for service-connected osteoarthritis of the right knee, status post patellar open reduction and internal fixation (hereinafter, right knee disability).

2.  Entitlement to an effective date earlier than September 26, 2008, for the grant of service connection for posttraumatic stress disorder (PTSD). 

3.  Entitlement to a total evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel 


INTRODUCTION

The Veteran had active service from November 1999 to November 2002 and from May 2003 to August 2005. 

This matter comes before the Board of Veterans' Appeals (Board) from April 2008, June 2009 and August 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In July 2010 and January 2014, the Board remanded the Veteran's claims for further development and adjudication.  The Board's remand directives and the subsequent actions of the RO and VA Appeals Management Center (AMC) will be further discussed below.  

In June 2013, a hearing before the undersigned Veterans Law Judge was held via videoconference.  A transcript of the hearing is associated with the record.  

As noted above, in the July 2010 remand, the Board, inter alia, remanded the Veteran's claim for an effective date earlier than December 12, 2008, for the grant of service connection for PTSD for issuance of a statement of the case (SOC) pursuant to the United States Court of Appeals for Veterans' Claims' (the Court's) holding in Manlincon v. West, 12 Vet. App. 238 (1999).  In a November 2011 rating decision, the RO determined that there was Clear and Unmistakable Error (CUE) present in the June 2009 rating decision, and assigned the award of service connection for PTSD effective from September 26, 2008.  The Board notes that the Veteran has asserted that this award should be made effective from May 2, 2006 - the date of his initial claim for depression/PTSD.  As such, the RO's actions in the November 2011 rating decision amount to a partial grant of the Veteran's claim, and thus, the appeal is not abrogated and remains in appellate status.  

The Veteran was provided an SOC regarding his effective date claim in January 2013, in accordance with the Board's July 2010 remand directive.  Although it does not appear that the Veteran filed a timely substantive appeal with regard to this claim, as required under the Court's holding in Smallwood v. Brown, 10 Vet. App. 93, 97 (1997), the RO has continued development and adjudication of the claim and it has been certified to the Board.  Percy v. Shinseki, 23 Vet. App. 37 (2009).  Indeed, the April 2013 brief from the Veteran's representative reflects continued dissatisfaction with this matter, and the Veteran provided testimony in support of this claim at the June 2013 hearing.  In light of above, the Board concluded in the January 2014 Remand that this claim was properly before the Board.   

The Veteran initially filed his TDIU claim in October 2011.  The RO denied this claim in a May 2012 rating decision, and, after the submission of additional pertinent evidence within the appeal period, confirmed this denial in the August 2012 rating decision.  The Veteran did not express disagreement with this determination in a timely fashion; however, because the Veteran's initial TDIU claim occurred during the pendency of his appeal for an increased evaluation for his right knee disability, the TDIU claim is considered to be part and parcel of the increased evaluation claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, despite the lack of a notice of disagreement with the July 2012 denial of this claim, the Board found that such was properly on appeal.  

Finally, the Board in their January 2014 Remand, referred back to the RO the issue of whether there was CUE in the June 2009 and November 2011 rating decisions which adjudicated the effective date of the award of service connection for PTSD.  In an October 2017 rating decision, the RO determined that no revision was warranted for the effective date for the award of service connection for PTSD with depressive symptoms (also claimed as insomnia and depression).  The RO issued the Veteran letters in May and July 2017 explaining CUE and the procedures and evidence necessary to establish such.  However, the Veteran submitted no evidence in response.  The RO determined in their October 2017 rating decision that the November 2011 rating decision which found CUE in the June 2009 rating decision, and therefore established the September 26, 2008 effective date, did not contain CUE as the decision was properly based on the available evidence of record and rules then in effect.  The Veteran has not filed any disagreement with the decision and therefore, such claim is not before the Board. 

The issues of entitlement to an increased rating for his right knee disability and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  VA received the Veteran's initial claim for service connection for PTSD May 2, 2006, the RO denied the Veteran's claim in an October 2006 rating decision, which became final in November 2007.  

2.  In September 2008, the Veteran filed a new claim for service connection for PTSD, which the RO denied in a November 2008 rating decision.

3.  In December 2008, the Veteran submitted additional information, and in a June 2009 rating decision the RO granted the Veteran's claim for service connection for PTSD and assigned an effective date of December 12, 2008.  

4.  A November 2011 rating decision reassigned the effective date to September 26, 2008.

5.  The Veteran did not file a claim of entitlement to service connection for PTSD, or a claim that can be reasonably construed as a claim for service connection for such, between the prior final denial and September 26, 2008.

CONCLUSION OF LAW

The criteria for an effective date prior to September 26, 2008, for the award of service connection for PTSD have not been met.  38 U.S.C. §§ 5101, 5110 (2012); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein decided, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board has reviewed all of the evidence in the Veteran's claims file, including his service treatment records (STRs), post-service treatment records, VA examination reports, and statements submitted in support of his claim.  In this regard, the Board notes that, although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, all of the extensive evidence of record.  Indeed, it has been held that while the Board must review the entire record, it need not discuss each piece of evidence in rendering a decision.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007); Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis will focus specifically on the evidence that is needed to substantiate the Veteran's claim for an earlier effective date for service-connected PTSD.

The Veteran generally contends that an effective date prior to September 26, 2008 is warranted for the award of service connection for PTSD.  No specific argument was submitted in support of his contentions.

The effective date for a grant of service connection is the day after separation from service or day entitlement arose, if a claim is received within one year of separation from service, otherwise the date of receipt of claim, or the day entitlement arose, whichever is later.  38 U.S.C. § 5110 (b)(1); 38 C.F.R.§ 3.400 (b)(2)(i). 
A claim for VA benefits, whether formal or informal, must be in writing and must identify the benefit sought.  38 U.S.C. § 5101; 38 C.F.R. §§ 3.1 (p), 3.151, 3.155; Rodriguez v. West, 189 F.3d 1351 (Fed.Cir. 1999); Lalonde v. West, 12 Vet. App. 377 (1999).  Treatment records do not constitute informal claims when service connection has not yet been established for the condition.  38 C.F.R. § 3.157; Sears v. Principi, 16 Vet. App. 244 (2002).  While the VA should broadly interpret submissions from a Veteran, it is not required to conjure up claims not specifically raised.  Brannon v. West, 12 Vet. App. 32 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).

While the Board' decision as to the date of receipt of the claim is discussed thoroughly below, a brief review of the other procedural history of this claim is instructive.  A review of the record reveals the first claim, formal or informal, seeking service connection for PTSD was the Veteran's claim received by the RO in May 2006.  The RO denied service connection in an October 2006 rating decision.  The Veteran was notified of the decision in November 2006, but did not initiate an appeal.  Therefore, the decision became final in November 2007.  

In September 2008, the Veteran again filed a claim for service connection for PTSD.  

By rating action dated in November 2008, the RO again denied service connection and notified the Veteran of the decision.  However, in December 2008, the Veteran submitted additional evidence not previously of record.  Therefore, the RO reopen the November 2008 rating decision, and granted service connection for PTSD in June 2009.  The RO assigned an effective date of December 12, 2008, the date upon which they received the new evidence.  The Veteran filed an appeal as to the assigned effective date.  Subsequently in a November 2011 rating decision, as previously noted, the RO found that the June 2009 rating decision contained CUE and assigned the appropriate effective date of September 26, 2008, the date upon which the VA received the Veteran's claim for service connection.  As such the date of claim in this analysis is September 26, 2008, the date upon which the claim for service connection was received. 

Therefore, what must now be resolved is when the Veteran's entitlement to service connection for PTSD arose.  In making that determination, McGrath v. Gober, 14 Vet. App. 28, 35 (2000) directs that the Board must determine when the service-connected disability manifested itself under all of the facts found.  

While the Veteran may have experienced PTSD symptomatology prior to September 26, 2008, the effective date of an award of service connection is assigned not based on the date the Veteran claims the disability appeared or the date of the earliest medical evidence demonstrating the existence of such disability and a causal connection to service; rather, the effective date is assigned based on consideration of the date that the application upon which service connection was eventually awarded was received by VA.  See LaLonde v. West, 12 Vet. App. 377, 382-383 (1999).

Here, the medical evidence shows that the Veteran has had a long history of PTSD symptoms.  The earliest record of such is the March 14, 2006 VA treatment note, which stated that the Veteran suffered depression and possible PTSD.  While the Board acknowledges the Veteran's contentions and concedes that his actual disability arose well before September 26, 2008, generally speaking, the effective date of an award of service connection for such disability cannot be earlier than the date of receipt of the claim, although an earlier effective date may be warranted where the Veteran's original claim upon which service connection was granted was filed within a year of discharge.  Here, however the Veteran did not file a claim within one year of discharge, and while the Veteran did file an earlier claim for service connection, that claim resulted in the October 2006 rating decision, which the Veteran did not appeal and therefore became final. 

Again, the Board recognizes and acknowledges the Veteran's assertions that he is entitled to service connection prior to September 26, 2008.  Unfortunately, the Board is bound by the governing law and regulations, which again base the effective date of an award of service connection not on the earliest medical evidence of treatment or diagnosis, but on the date that the application upon which service connection was eventually awarded was filed with VA.  Lalonde, 12 Vet. App. at 382.  As the Veteran is not shown to have filed a claim of service connection for PTSD after the original final denial and before the September 26, 2008 claim, VA is precluded from granting an effective date for the award of service connection for PTSD prior to that date. 

Accordingly, the Board finds that an effective date prior to September 26, 2008 for the award of service connection for PTSD is not warranted.  As the preponderance of the evidence is against his claim, the benefit of the doubt rule does not apply, and the appeal must be denied.


ORDER

An effective date prior to September 26, 2008, for the award of service connection for PTSD is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

Relevant to the Veteran's claim for an increased rating for his right knee disability, the Court has held that, where the record does not adequately reveal the current state of a claimant's disabilities, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the last examination.  Allday v. Brown, 7 Vet. App. 517, 526 (1995). 

The record reflects that the Veteran was most recently afforded a Knee and Lower Leg disability benefits questionnaire (DBQ) in December 2015.  The Board finds that a contemporaneous examination is necessary as so much time has passed and the Veteran has alleged significantly worsening symptoms. 
Specifically, the Veteran alleged that his disability is far worse than is represented by his current ratings.  Therefore, the Board finds that in light of the Veteran's allegations and the degenerative nature of his disability, a remand is required in order to determine the Veteran's current level of impairment with regard to his service-connected right knee disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

The Board finds that remand is also required so that range of motion testing can be conducted pursuant to a recent decision issued by the Court in Correia v. McDonald, 28 Vet. App. 158 (2016).  The new examination should include specific findings regarding the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  Regarding the Court's further ruling that the Veteran's "normal" joint should be tested for comparison to the service-connected joint, the Board notes that the Veteran is service-connected for mild patellofemoral arthritis of the left knee and, as such, there is not a "normal" paired joint that can be measured as a point of comparison.

Relevant to the Veteran's claim for a TDIU, the Board finds such is inextricably intertwined with the Veteran's increased rating claim remanded herein, as the outcome of such could possibly have bearing on the Veteran's claim for a TDIU.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Due to the amount of time that will pass on remand, updated treatment records should be obtained and associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated treatment records.

2.  The Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected right knee disability.  

The examiner should identify the nature and severity of all manifestations of the Veteran's right knee disability.  The examiner should provide a full description of the effects, to include all associated limitations, of the Veteran's right knee disability on his daily activities and employability.

The examiner must record the results of range of motion testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing.  If this testing cannot be done, the examiner should clearly explain why this is so.

In doing so, the examiner should provide a retrospective medical opinion on the Veteran's range of motion of the Veteran's right knee throughout the time period of the claim.  That is, with consideration of the evidence of record and his history, comment on the historical severity of the Veteran's range of motion testing on both active and passive motion and in weight-bearing and nonweight-bearing.  If this opinion cannot be provided, the examiner should clearly explain why this is so, including discussing whether the prior VA examinations are accurate representations of the Veteran's disability level.

The examiner should also address the presence of lateral instability and/or recurrent subluxation, and the severity of such condition, as well as current or prior meniscal conditions and associated symptomatology.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


